Title: To James Madison from William Lee, 6 October 1802
From: Lee, William
To: Madison, James


					
						Sir
						Bordeaux Octr 6th 1802.
					
					The enclosed is a copy of my respects under date of the 26th Ulto. since which I have been 

favored by Mr. Berjevin principal Commissary of Marine for this Department with an arreté of the 

Consuls a copy of which I have the honor to enclose.
					I took the liberty to mention to you in my letter of July 22d. that notwithstanding the circular 

which the Secretary of the Treasury addressed in July 1801 to the Collectors and Naval Officers 

respecting bills of health many vessels left the United States without them and in consequence of this 

neglect were subject to a ruinous quarantine.  It now appears as if some further Steps were necessary 

on the part of government to prevent our shipping from experiencing this inconvenience.
					Accompanying this you have a file of the moniteur and Journal de Commerce.  With much 

respect I am Sir Your humble. Servt.
					
						William Lee
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
